UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANTTOSECTION13OR15(d) OFTHE SECURITIESEXCHANGEACTOF1934 Date of Report (Date of earliest event reported): May 5, 2016 Univar Inc. (Exact name of registrant as specified in its charter) Delaware 001-37443 26-1251958 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) 3075 Highland Parkway, Suite 200 Downers Grove, IL 60515 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (331)777-6000 NotApplicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. (a) The Annual Meeting was held on May 5, 2016. (b) The results of the matters submitted to a shareholder vote at the Annual Meeting were as follows: 1. Election of Directors: Our shareholders elected the following three Class I directors to each serve a three-year term expiring on the date of our 2019 annual meeting of shareholders or until his or her successor has been duly chosen and qualified. For Withheld Broker Non-Votes Mark J. Byrne 127,087,562 4,206,745 619,247 Christopher J. Stadler 123,368,549 7,925,758 619,247 William S. Stavropoulos 123,369,664 7,924,643 619,247 2.Ratification of Appointment of Independent Registered Public Accounting Firm: Our shareholders ratified the selection of Ernst & Young LLP as our independent registered public accounting firm for the year ended December31, 2016. For Against Abstain 131,911,601 76 1,877 3.Advisory Vote to Approve Executive Compensation (Say on Pay): Our shareholders approved the Say on Pay proposal. For Against Abstain BrokerNon-Votes 131,273,970 19,679 658 619,247 4.Advisory Vote on the Frequency of Say on Pay Votes: Our shareholders approved “annual” as the frequency of say on pay votes. 1 Year 2 Years 3 Years Abstain BrokerNon-Votes 118,518,735 35,237 12,739,635 700 619,247 (d)In light of the results of the advisory vote on the frequency of say on pay votes, our Board determined that we will hold an advisory say on pay vote annually. Our Compensation Committee will reevaluate this determination after the next shareholder advisory vote on the frequency of say on pay votes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May5, 2016 Univar Inc. By: /s/ Stephen N. Landsman Name: Stephen N. Landsman Title: Executive Vice President, General Counsel and Secretary
